COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Isaac S. Achobe v. North Mission Glen Estate Homeowner
                           Association, Inc.

Appellate case number:     01-17-00787-CV

Trial court case number: 16-dcv-236875

Trial court:               240th District Court of Fort Bend County

        The filing fee and the clerk’s record fee have not been paid in this appeal. The court reporter
has filed an information sheet stating that a reporter’s record was not taken.
        On January 10, 2018, the district clerk filed a clerk’s record on indigency containing
appellant’s statement of inability to pay costs on appeal and the clerk’s contest to appellant’s
affidavit. The record, however, does not include an order denying appellant’s indigence claim.
        Rule of Appellate Procedure 20.1 provides that a party who files such a statement in the
trial court “is not required to pay costs in the appellate court unless the trial court overruled the
party’s claim of indigence in an order that complies with Texas Rule of Civil Procedure 145.”
TEX. R. APP. P. 20.1(b)(1). Because appellant’s statement was not overruled by the trial court,
appellant is not required to pay appellate costs. See id.
        Accordingly, the Clerk of this Court is ORDERED to deem appellant indigent and allowed
to proceed without advance payment for appellate cost purposes. The Court ORDERS the district
clerk to file the clerk’s record within 20 days of the date of this Order, at no cost to appellant.
Further, because appellant is pro se, the Court ORDERS the district clerk to mail the records to
appellant, within 25 days of the date of this Order, at no cost to appellant, and shall certify to this
Court the delivery date within 30 days of this Order.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                    Acting individually


Date: February 22, 2018